Citation Nr: 9902847	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  92-22 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a lumbosacral spine 
disorder.

4.  Entitlement to an increased rating for the service-
connected chondromalacia patella, right knee, currently 
evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for the service-
connected chondromalacia patella, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to April 
1986.

This matter was initially before the Board of Veterans 
Appeals (Board) on appeal from a May 1992 rating action of 
the Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran submitted a 
notice of disagreement (NOD) in July 1992 and the RO issued a 
statement of the case (SOC) in August 1992.  The veteran's 
substantive appeal was received in September 1992.  The 
veteran testified before the undersigned Member of the Board 
sitting at the RO in November 1992.  A transcript of that 
hearing is associated with the record.

The Board remanded the case in September 1993 for further 
development.  Subsequently a 10 percent evaluation for 
chondromalacia of the right knee and 10 percent for 
chondromalacia of the left knee, effective September 23, 
1991, was granted in a March 1997 rating action.  

In an April 1998 rating action a total rating for 
compensation based on individual unemployability was denied.  
The veteran has not filed a notice of disagreement to this 
action and that issue is not before the Board.

(The issues of increased rating for the service-connected 
chondromalacia patella of both knees is the subject of the 
Remand portion of this document.)


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veterans currently demonstrated left shoulder disorder, 
cervical spine disorder or lumbosacral spine disorder and any 
in-service disease or injury.


CONCLUSION OF LAW

Well-grounded claims of service connection for a left 
shoulder disorder, cervical spine disorder and lumbosacral 
spine disorder have not been presented. 38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals that 
the report of a November 1983 enlistment examination 
disclosed no pertinent defects.  In June 1984, the veteran 
was diagnosed as having a contusion and abrasion of the left 
shoulder, sustained when he fell against a wall.  In May 
1985, the veteran presented with complaints that he had pain 
over his left arm after playing basketball.  X-rays of the 
cervical spine and left shoulder were within normal limits.  
The diagnosis was ?Thoracic outlet syndrome; cervical 
strain.  Later that month the veteran was seen complaining 
al left shoulder pain.  The impression  was that of muscle 
spasm.  In an October 1985 physical examination, it was noted 
that the veteran had no medical problems; his only complaints 
were related to chondromalacia patella, both knees.  A 
December 1985 Medical Board report noted diagnoses of 
bilateral patellofemoral pain syndrome with bilateral 
chondromalacia patellae.  The service medical records do not 
include are complaints or treatment referable to the back or 
cervical spine, nor is there a report of a separation 
examination. 

In April 1988 the veteran filed a claim for service 
connection for only his knees. Post-service medical records 
associated with the claims folder include the report of a May 
1986 VA examination which was negative for any complaints or 
findings referable to the conditions at issue.  The report of 
an October 1991 VA examination included findings of neck and 
back pain, secondary to lifting and shoulder, radicular pain.  
The diagnoses included cervical strain with pain radiating to 
the left shoulder.  

In a November 1991 statement, a private physician indicated 
that he had been treating the veteran since July 1991 for 
injuries sustained in a December 1988 work-related accident.  
The veteran's present complaints included neck, shoulder and 
mid to low back pain.  

When the veteran appeared at a hearing in November 1992 where 
he testified that he injured his left shoulder in service and 
that he had had pain in that shoulder and neck.  He testified 
further that he did not remember injuring his low back in 
service.

When the Board initially reviewed the veteran's claim in 
September 1993, it was noted that complete treatment records 
had not been obtained.  The case was remanded in order to 
obtain all pertinent records, including any employment 
physical examination reports and records related to workers 
compensation claims.  

Records associated with the claims folder subsequent to the 
Remand include reports referable to treatment afforded the 
veteran for the claimed conditions by various medical 
providers.  The records include the veteran's complaints of 
chronic neck, shoulder and low back pain and his history of a 
work-related injury in December 1988.  

A July 1990 letter from an orthopedic surgeon to the 
veteran's treating physicians includes a recitation of the 
veteran's history identical to that reported in numerous 
other records throughout the file.  The veteran related that 
he was injured in December 1988 while unloading a truck at 
work.  At that time, he felt something pull in his left 
shoulder and he experienced paresthesia and numbness in the 
left ring and left little fingers.  It was further noted in 
the July 1990 letter that the veteran was involved in a motor 
vehicle accident in August 1989 and he indicated that that 
had aggravated his left upper extremity problems. 

The veteran was afforded a VA examination in December 1994 at 
which time he reported that he had injured his left shoulder, 
neck and low back while carrying heavy chains during his 
service connected years.  His present complaints included 
pain in the neck, left shoulder and low back.  Following 
physical examination, the diagnoses included residual 
cervical strain, residual left shoulder strain and residual 
lumbosacral strain.  

The veteran presented to a VA general medical examination in 
September 1997 at which time his complaints were noted to 
include problems with his back, which he hurt doing some 
work in 1989.  A diagnosis of chronic lumbosacral strain 
was noted.   

VA treatment records include an August 1993 chart extract 
noting the veteran's history of left knee, left shoulder and 
low back pain since 1985.  The physician noted that the 
veteran was followed for chronic pain; however, no chart was 
available for review.  There were no diagnoses entered 
regarding the shoulder or back.  

In February 1994, the veteran presented with complaints of 
low back pain of several years duration, recently aggravated 
by heavy lifting.  He further reported a strained neck.  The 
diagnosis was that of exacerbation, back pain. 

May 1995 chart extract noting the veteran's complaints of 
left shoulder pain of two days duration.  His past medical 
history was noted to include a left shoulder injury and 
cervical disc problems.

In April 1996, the veteran presented with complaints of back 
pain and reported that he had recently driven a van for eight 
hours.  The diagnostic impression was that of low back 
syndrome.



II.  Analysis

The veteran contends that the claimed conditions are the 
result of injuries suffered in service.  The threshold 
question to be answered in the veteran's appeal is whether he 
has presented evidence of well-grounded claims.  If not, his 
application for service connection must fail, and there is no 
further duty to assist him in the development of his claim.  
38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he suffered various injuries in 
service and his present complaints are the residuals of those 
injuries.  In this regard, such lay assertions are beyond the 
veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented well-grounded claims of service connection.

Although the VA examination conducted in December 1994 and an 
August 1993 VA treatment record included the examiners 
recitations of the veteran's history of injury during his 
service connected years and since 1985, and yielded 
diagnoses of the claimed conditions, the physicians did not 
offer any specific opinions to support the veteran's 
assertion that the claimed conditions were related to his 
military service.  As such, the information recorded by the 
physicians, unenhanced by any additional medical comment or 
analysis, cannot constitute competent medical evidence 
satisfying the requirements for a well-grounded claim.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The Board further 
notes that it is not bound to accept medical opinions which 
are based (as they are in this case) on a history supplied by 
the veteran where this history is unsupported by the clinical 
evidence; furthermore, these general conclusions do not 
account for the possible effects of post service injuries.  
Black v. Brown, 5 Vet. App. 177 (1993). 

The statements of the veteran, relating the cause of his 
current problems of the left shoulder, cervical spine and low 
back to service, are not sufficient to provide a nexus to 
service because as a lay person, he is not competent to offer 
opinions as to the questions of medical diagnosis or 
causation presented in this case.  See Espiritu, supra.

While the service medical records include complaints and 
treatment referable to the left shoulder, no competent 
medical evidence has been presented to demonstrate any 
relationship between the veteran's present left shoulder, low 
back or cervical spine disorders and disease or injury 
incurred in service.  In fact, the majority of the medical 
evidence relates the veteran's present complaints to a 
December 1988 work-related injury.  Absent competent medical 
evidence which relates the present disabilities to service, 
the Board concludes that the veteran has not met his burden 
of submitting well-grounded claims.  See Caluza, supra.

The Board would note that the fact that the VA authorized an 
examination for the veteran's claimed conditions does not 
mean that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996)  (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).  

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, Part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the duty 
to assist in cases in which the veteran has not presented a 
well-grounded claim.  The Board is of the opinion that recent 
decisions rendered by the Court do not support this position.

In Carbino v. Gober, 10 Vet. App. 507, 510 (1997), the Court 
noted that, while the M21-1 provisions appear to 
volunteer VAs assistance to a claimant prior to the 
submission of a well-grounded claim, a recent decision by the 
United States Court of Appeals for the Federal Circuit in 
Epps v. Gober, 127 F.3d 1464 (1997) made clear that the 
statutory duty to assist does not attach until a well-
grounded claim has been submitted. 

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A second remand, pursuant to 38 U.S.C.A. § 5103(a) (If the 
veteran's application for benefits is incomplete, the VA 
shall notify the veteran of the evidence necessary to 
complete the application), is not necessary.  The Board would 
note that, subsequent to the September 1993 remand, the RO 
requested that the veteran provide information referable to 
treatment received by him for the claimed disabilities since 
service and information needed to facilitate a search for 
service medical records.  All identified records were 
obtained and associated with the claims folder.  
Consequently, the RO has met its burden under 38 U.S.C.A. § 
5103(a) by informing the veteran of the evidence necessary to 
complete his application for benefits. 

Finally, the Board has considered the benefit of the 
doubt doctrine; however, as the veterans claims do not 
meet the threshold of being well grounded, a weighing of the 
merits of the claims is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As well-grounded claims have not been presented, service 
connection for a left shoulder disorder, cervical spine 
disorder and lumbosacral spine disorder is denied.


REMAND

The veteran's service-connected knee disabilities are 
presently assigned separate 10 percent ratings under 
Diagnostic Code 5257, pertaining to impairment of the knee 
due to recurrent subluxation or lateral instability.  Medical 
evidence pertaining to the right knee includes the report of 
a December 1994 VA examination which noted that flexion was 
limited to 100 degrees by pain.  The report of a February 
1997 VA examination included the veteran's complaints of knee 
pain of increasing severity.  Physical examination revealed a 
marked pain on movement of the patella, but no evidence 
of ligamentous laxity.  

Regarding the left knee, the Board notes that the report of 
the September 1997 VA examination included a diagnosis of 
degenerative disease of the left knee joint, prone to 
instability.  As noted in opinions of the General Counsel 
(VAOPGCPREC 23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee 
disability may be rated separately under Diagnostic Codes 
5003 and 5257.  As it is not clear whether the veteran has 
arthritis of either knee nor is the extent of any instability 
or subluxation clear the Board finds that another examination 
should be conducted.

Thus, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims file and add them 
to the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the right and left knees.  
The veteran should be provided with the 
criteria of 38 C.F.R. § 3.655.  The 
claims folder should be made available to 
the examiner prior to the examination.  
The examiner should be provided with the 
criteria of Diagnostic Code 5257 and 
first enter the findings regarding the 
left knee in relationship to that code 
and then the right knee.  The examiner 
should state, separately for each knee, 
whether there are x-ray findings of 
arthritis and, if so, any limitation of 
motion, in degrees, or pain due to the 
arthritis.  

3.  After the development requested above 
has been completed, the RO should 
readjudicate the veteran's claims, taking 
into consideration all applicable 
diagnostic codes, and the General Counsel 
opinions.  If the action taken is adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
